Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   July 27, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GV-02-002501 and Court of Appeals number
   03-15-00436-CV, styled, STATE OF TEXAS V FARMERS INSURANCE, is due in your office
   today, July 27, 2015. Due to the size of the clerk’s record, it is necessary to split the record into two
   (2) volumes and hand number the second volume. Therefore, I am requesting an extension for filing
   the clerk’s record by August 6, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices      Civil and Family Division        Criminal Division              Jury Office
   (512) 854-9457                (512) 854-9457                (512) 854-9420             (512) 854-9669
   fax: 854-4744                 fax: 854-9549                 fax: 854-4566              fax: 854-4457